                  Case 16-23619       Doc 48    Filed 10/15/18     Page 1 of 6




                           IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF MARYLAND

    IN RE:

       ARNOLD R. BRUHN, Jr.

                                                          Case No. 16-23619
                                                          Chapter 13

                           Debtor.

                     MOTION TO RECONSIDER ORDER DIRECTING
                      DEBTOR’S COUNSEL TO REFUND ALL FEES

       NOW COMES, Arnold Bruhn, (“Mr. Bruhn”) Debtor, by undersigned counsel, and in
support of the instant Motion to Reconsider the Order Directing Debtor’s Counsel to Refund All
Fees, states as follows:

           1. This case was originally filed with the US Bankruptcy Court for the District of
               Maryland on October 11, 2016.
           2. Undersigned counsel’s involvement with this case, however, did not begin until
               August 10, 2018, nearly two years later, with the filing of an Opposition to the
               Trustee’s Motion to Dismiss, said Opposition filed as Document Number 37.
           3. On September 27, 2018, this Court entered an Order directing undersigned
               counsel to file a disclosure of compensation, pursuant to Local Bankruptcy Rule
               2016-1(b), Document Number 42.
           4. Due to undersigned counsel’s involvement beginning while the case was already
               underway, counsel’s software and calendaring tools failed to properly pick up the
               deadline for filing the above-referenced disclosure, and this software error was
               not caught by undersigned counsel or their staff.
           5. The failure to timely file the disclosure of compensation was not a product of bad
               faith intent or nefarious motives, and was nothing more than a calendaring
               mistake that was not recognized in time.
           6. Undersigned counsel files the instant Motion to Reconsider in good faith, with
               knowledge moving forward of the software limitations that led to the current
                  Case 16-23619       Doc 48     Filed 10/15/18     Page 2 of 6



               failure to file, and steps taken to ensure that this will not happen again moving
               forward with this case, or any other.
           7. Despite undersigned counsel’s failure to file the Disclosure of Compensation by
               the Deadline, undersigned counsel has been vigorously and attentively defending
               Debtor’s rights, and advocating the advancement of Debtor’s positions.
           8. Debtor is filing the attached Disclosure of Compensation of Attorney for Debtor
               concurrently with this Motion.
           9. The granting of this Motion will not unduly prejudice the Debtor’s Creditors, or
               any other party to the case.



WHEREFORE, Debtor, Arnold Bruhn, respectfully requests that this Honorable Court
Reconsider the Order Directing Debtor’s Counsel to Refund All Fees, and for such other and
further relief as the Movant’s cause may require.

                                              Respectfully Submitted,


                                                /s/Sari Karson Kurland
                                              Sari Karson Kurland, Esq.
                                               The Kurland Law Group
                                              211 Jersey Lane
                                              Rockville, MD 20850
                                              skurland2@comcast.net
                                              Attorney for Debtor



                                CERTIFICATE OF SERVICE

     I HEREBY CERTIFY, that I served Debtor’s Motion to Reconsider Order Directing
Debtor’s Counsel to Refund All Fees by electronic and/or first class mail, postage prepaid, this
15th day of October 2018 to the following persons:

ALL CREDITORS AND PARTIES IN INTEREST ON THE ATTACHED MAILING
MATRIX

                                               /s/Sari Karson Kurland
                                              Sari Karson Kurland, Esq.
                                              The Kurland Law Group
Case 16-23619   Doc 48   Filed 10/15/18   Page 3 of 6



                     211 Jersey Lane
                     Rockville, MD 20850
Label Matrix for local noticing        Case 16-23619      DocLLC
                                                 LVNV Funding, 48         Filed 10/15/18            Page 4PRAofReceivables
                                                                                                                6          Management, LLC
0416-0                                               Resurgent Capital Services                             POB 41021
Case 16-23619                                        P.O. Box 10587                                         NORFOLK, VA 23541-1021
District of Maryland                                 Greenville,, SC 29603-0587
Greenbelt
Mon Oct 15 16:21:53 EDT 2018
WELLS FARGO BANK, N.A.                               Wells Fargo Bank, N.A./Wells Fargo Home Mort           Bank Of America
SHAPIRO & BROWN, LLP                                 MAC N9286-01Y                                          Nc4-102-03-14
10021 BALLS FORD ROAD, SUITE 200                     1000 Blue Gentian Road                                 P.O. Box 26012
MANASSAS, VA 20109-2666                              Eagan, MN 55121-7700                                   Greensboro, NC 27420-6012


Bank Of America, N.A.                                Best Buy - Citi                                        Citibank, N.A.
PO BOX 31785                                         Centralized Bankruptcy/CitiCorp Credit S               701 East 60th Street North
Tampa, FL 33631-3785                                 P.O. Box 790040                                        Sioux Falls, SD 57104-0493
                                                     St Louis, MO 63179-0040


Comptroller Of Treasury                              Comptroller of the Treasury                            First National Bank of Omaha
Compliance Division                                  Compliance Division, Room 409                          1620 Dodge Street, Stop code 3105
301 W Preston Street, Room 409                       301 W. Preston Street                                  Omaha, NE 68197-0002
Baltimore, MD 21201-2396                             Baltimore, MD 21201-2305


Infibank                                             Internal Revenue Service                               LVNV Funding, LLC
Bankcard Processing/Attn: Bankruptcy                 Insolvency Unit                                        c/o Resurgent Capital Services
P.O. Box 3696                                        PO Box 7346                                            P.O. Box 10587
Omaha, NE 68103-0696                                 Philadelphia, PA 19101-7346                            Greenville, SC 29603-0587


Sarah M. Simon, Esq.                                 State of Maryland DLLR                                 Taxing Authority of Montgomery County
Shapiro Brown & Alt                                  Division of Unemployment Insurance                     Division of Treasury
10021 Balls Ford Rd, Ste 200                         1100 N. Eutaw Street, Room 401                         255 Rockville Pike, Ste. L-15
Manassas, VA 20109-2666                              Baltimore, MD 21201-2225                               Rockville, MD 20850-4188


Wells Fargo Bank NV                                  Wells Fargo Bank, N.A.                                 Wells Fargo Card
P.O. Box 31557                                       C/O Wells Fargo Bank, N.A., as servicer                P.O. Box 522
Billings, MT 59107-1557                              Default Document Processing N9286-01Y                  Des Moines, IA 50306-0522
                                                     1000 Blue Gentian Road
                                                     Eagan, MN 55121-7700

Wells Fargo Home Mortgage                            Arnold R. Bruhn Jr.                                    Marc L. Jordan
Written Correspondence Resolutions                   4704 Hunt Avenue                                       Jordan & Tell LLP
Mac#2302-04e P.O. Box 10335                          Chevy Chase, MD 20815-5423                             10 Corporate Center
Des Moines, IA 50306                                                                                        10400 Little Patuxent Parkway
                                                                                                            Suite 460
                                                                                                            Columbia, MD 21044-3527
Sari Karson Kurland                                  Timothy P. Branigan
The Kurland Law Group                                9891 Broken Land Parkway
211 Jersey Lane                                      Suite 301
Rockville, MD 20850-7759                             Columbia, MD 21046-3002




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
(u)Chase Card Services     Case 16-23619
                                     (d)Wells Doc
                                              Fargo 48     Filed 10/15/18
                                                    Bank, N.A.                   Page 5Endofof6 Label Matrix
INVALID ADDRESS PROVIDED               C/O Wells Fargo Bank, N.A., as servicer           Mailable recipients   25
                                       Default Document Processing N9286-01Y             Bypassed recipients    2
                                       1000 Blue Gentian Road                            Total                 27
                                       Eagan, MN 55121-7700
                                          Case 16-23619              Doc 48    Filed 10/15/18            Page 6 of 6
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      District of Maryland
 In re       Arnold R. Bruhn, Jr.                                                                             Case No.      16-23619
                                                                              Debtor(s)                       Chapter       13

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                 $                  2,500.00
              Prior to the filing of this statement I have received                                       $                     500.00
              Balance Due                                                                                 $                  2,000.00

2.     The source of the compensation paid to me was:

                 Debtor            Other (specify):

3.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]
                  Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                  reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                  522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 15, 2018                                                         /s/ Sari Kurland
     Date                                                                     Sari Kurland
                                                                              Signature of Attorney
                                                                              Kurland Law Group
                                                                              211 Jersey Lane
                                                                              Rockville, MD 20850
                                                                              3014242834 Fax: 2407154658
                                                                              admin@sarikurland.com
                                                                              Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
